Order filed March 1, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-01087-CV
                                   ____________

                        TIMOTHY CASTRO, JR., Appellant

                                          V.

                          MARGARET CASTRO, Appellee


                      On Appeal from the 308th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2006-30159


                                     ORDER
      The notice of appeal in this case was filed December 14, 2011. Appellant’s filing
fee was paid January 13, 2012. The record was due January 16, 2012. The reporter’s
record was filed February 13, 2012, and February 24, 2012. The clerk’s record has not
been filed, however. On February 7, 2012, the clerk responsible for preparing the record
notified this court that appellant had not made payment for the record. No evidence that
appellant has established indigence has been filed. See Tex. R. App. P. 20.1. On
February 8, 2012, this court notified appellant that the appeal was subject to dismissal
unless appellant filed a response with proof of payment for the record. No response was
filed. Therefore, the court issues the following order.
       Appellant is ordered to file the clerk’s record with the clerk of this court on or
before March 16, 2012. See Tex. R. App. P. 35.3(c). If appellant fails to file the clerk’s
record in accordance with this order, the appeal will be dismissed. See Tex. R. App. P.
37.3(b).



                                           PER CURIAM




                                              2